 Debtor(s): Ryan's Electrical Services, LLC.     Case No:                         NORTHERN DISTRICT OF IOWA
                                                  Chapter: 11                            WATERLOO DIVISION


A & N Properties                               Craig A. Zehner           Justin A. Sams
PO Box 487                                     6911 NW 84th Ave.         2860 NE 51st Court
Ankeny, IA 50021                               Johnston, IA 50313        Des Moines, IA 50317



Alan R. Atwood                                 Dennis W. Hammer Jr.      Matthew L. Johnson
2732 Chicago Ave.                              7721 N. 95th Ave.         1608 High View Drive
Des Moines, IA 50317                           Baxter, IA 50028          Mt. Vernon, IA 52314



Bill J. Mangano                                Dennis W. Hammer Jr.      Mike Funk
721 First Street                               7721 N. 95th Avenue W.    1212 W. Belle Ave.
Redfield, IA 50233                             Baxter, IA 50028          Howards Grove, IA 53083



Bob W. Mangano                                 Don K. Joradn             Oleksandr S. Synytsya
1214 Thomas Street                             66670 Hwy 210             1031 Lisbon Drive
PO Box 79                                      Maxwell, IA 50161         Knoxville, IA 50138
Redfield, IA 50233


Brenden J. Etten                               Don K. Jordan             Randy L. Lange
5041 Southfork Lane                            66670 Hwy 210             1621 North 4th Ave. W
Waterloo, IA 50701                             Maxwell, IA 50161         Newton, IA 50208



Brittany L. Finn                               Eugene Pint               Ryan Etten
5041 Southfork Lane                            2713 Falls Ave            5041 Southfork Lane
Waterloo, IA 50701                             Waterloo, IA 50701        Waterloo, IA 50701



Carrie Etten                                   Harley N. Dotzenrod       Scott A. Satterlee
5041 Southfork Lane                            4544 NE McDougal Lane     1021 Lake Ave.
Waterloo, IA 50701                             Ankeny, IA 50021          Evansdale, IA 50707



Carrie M. Etten                                Jeff. A. Schutte          Scott F. Howell
5041 Southfork Lane                            1948 McKimber Street      903 Border Street
Waterloo, IA 50701                             Harvey, IA 50119          New Virginia, IA 50210



Chad M. Malone                                 Jerad R. Snyder           Travis B. Clark
1501 W. Howard Street                          2121 E. Cauler Ave. #15   510 E 17th Street, Apt. 48
Knoxville, IA 50138                            Des Moines, IA 50320      Newton, IA 50208



Chadrick O. Johnson                            Joe Squire                Van G. Miller
1420 4th STreet                                809 E. 18th Street N      Family Charitable Foundation
Nevada, IA 50201                               Newton, IA 50208          c/o Beecher Law Firm
                                                                         620 Lafayette Street, PO Box 178
                                                                         Waterloo, IA 50704
 Debtor(s): Ryan's Electrical Services, LLC.   Case No:       NORTHERN DISTRICT OF IOWA
                                                Chapter: 11          WATERLOO DIVISION


Vincent S. Tsygipalo
604 N. 7th Street
Chariton, IA 50049



Woodside Business Park
PO Box 187
Ankeny, IA 50021



Zachary B. Allen
1801 W. Wahkonsa Ave.
Polk City, IA 50226
